Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered February 7, 1996, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
*211Defendant’s valid waiver of his right to appeal precludes any review of his sentence on the ground of excessiveness (People v Vasguez, 251 AD2d 61; People v Graham, 220 AD2d 215, lv denied 87 NY2d 1019). Moreover, we perceive no abuse of sentencing discretion. Concur — Milonas, J. P., Ellerin, Wallach and Tom, JJ.